JOHN E. Jennings, Chief Judge, dissenting. The majority opinion accurately sets forth the procedural history in this case. It must also be conceded that the footnote contained in the opinion of the Eighth Circuit Court of Appeals lends support to the view that the majority takes. I cannot agree, however, that the decision of the trial court should be reversed. First, the so called “tail-coverage” was made a part of the insurance policy by way of endorsement and the insurance policy was held to be an illegal bargain by the Eighth Circuit. The court specifically held that the district court should have found the parties in pari delicto and refused to grant relief of any sort. It specifically held that the district court should have denied relief on Wal-Mart’s action for a declaratory judgment. The last sentence of the opinion of the Eighth Circuit states, “We reverse the decision of the district court with respect to Transit’s counterclaim, and remand with directions to dismiss the case without relief to any party.” On remand, the district court ordered “that the parties take nothing and that this action be dismissed on the merits without relief to any party.” No appeal was taken from this order. Clearly the Eighth Circuit’s holding that the parties to the insurance contract were in pari delicto is binding on the Pulaski County Circuit Court. So is the district court’s dismissal on remand. Under these circumstances I cannot agree that the Pulaski County Circuit Court erred in denying Wal-Mart the relief that it now seeks against the state insurance commissioner. Therefore, I respectfully dissent.